Citation Nr: 0413187	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the calculated amount of $18,074.00.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's niece


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  

In August 2001, the Atlanta, Georgia, Regional Office (RO) 
retroactively terminated the veteran's Department of Veterans 
Affairs (VA) improved pension benefits as of June 1, 1996 
based upon his failure to timely report his divorce; 
subsequent remarriage; and his present wife's income.  The RO 
subsequently informed the veteran in writing of the 
overpayment of VA improved pension benefits in the amount of 
$18,074.00 and his appellate and waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $18,074.00 upon its finding of bad 
faith.  In February 2003, the Board remanded the veteran's 
claim to the RO so that the veteran could be afforded a 
hearing before a Veterans Law Judge sitting at the RO. 

In June 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
veteran has been represented throughout this appeal by 
Georgia Department of Veterans Service.  

For the reasons and bases discussed below, waiver of recovery 
of an overpayment of VA improved pension benefits in the 
amount of $18,074.00 is GRANTED.  


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $18,074.00 between June 1996 and July 2001 due 
to his failure to promptly and accurately inform the VA of 
his divorce; subsequent remarriage; and his present wife's 
income.  

2.  The veteran's failure to inform the VA of his divorce; 
subsequent remarriage; and his present wife's income was not 
the result of an intent to seek an unfair advantage with 
knowledge of the likely consequences.  

3.  The VA was not at fault in the creation of the 
overpayment.  

4.  Recovery of the indebtedness would result in severe 
financial hardship to the veteran and his spouse.  

5.  Recovery of the overpayment would deprive the veteran of 
basic necessities and defeat the purpose for which the 
benefits were intended.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of VA improved 
pension benefits in the amount of $18,074.00 is not precluded 
by fraud, misrepresentation, or bad faith on the veteran's 
part.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§ 1.965(b)(2) (2003).  

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $18,074.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Waiver

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the 
veteran who received the benefit would be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(a) (2003).  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2003).  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) provide 
that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of bad faith will preclude waiver of recovery 
of an overpayment.  "Bad faith" denotes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (2003).  

In its April 2002 decision, the Committee determined that the 
veteran had been repeatedly informed about his obligation to 
report all income and dependency changes.  The Committee 
determined that: the veteran had intentionally failed to 
report his divorce, subsequent remarriage, and his wife's 
income; his actions constituted bad faith; and such bad faith 
precluded waiver of recovery of the overpayment.  
The veteran testified at the June 2003 hearing before the 
undersigned Veterans Law Judge sitting at the RO that he did 
not go to high school; could not read very well; had been 
repeatedly hospitalized during the period in which the 
overpayment of VA improved pension benefits arose; and did 
not understand the VA notices which were sent to him.  The 
veteran averred that he had no idea that he was receiving 
excessive VA improved pension benefits and no intention to 
misrepresent his finances to the VA or otherwise defraud the 
Government.  

The veteran has not conducted himself with an apparent intent 
to seek an unfair advantage over the VA with knowledge of the 
likely consequences.  While such an intent could certainly be 
inferred in some cases, the veteran in this case is aged; 
suffers from significant physical disabilities; and is 
apparently functionally illiterate.  Given such facts, the 
Board concludes that the record does not establish an element 
of fraud, misrepresentation, or bad faith towards the 
Government on the veteran's part as would preclude waiver of 
recovery of an overpayment of VA improved pension benefits as 
a matter of law.  

In turning to the issue of waiver of recovery of the 
overpayment in the calculated amount, the Board notes that 
the veteran has repeatedly advanced that such action would 
cause undue hardship to befall his family.  In an undated 
Financial Status Report (VA Form 20-5655) received in 
November 2001, the veteran indicated that: he received gross 
monthly Social Security Administration (SSA) benefits of 
$546.50; his spouse received no income; his monthly expenses 
were $917.00; and his family had no assets.  He clarified 
that he was ill; his wife was in a nursing home; and he had 
only enough financial assets to barely survive.  

In a February 2002 written statement, the veteran stated that 
he and his wife had to pay other individuals to care for 
them.  He clarified that he had insufficient funds to pay for 
a needed hearing aid.  

An undated physical evaluation from Bob B. Mann, M.D., 
received in July 2002 indicates that the veteran was 
diagnosed with prostate cancer and total hip replacement 
residuals.  Dr. Mann found that the veteran could not walk 
unassisted; keep himself clean; or protect himself in his 
daily environment.  In July 2002, the RO granted the veteran 
special monthly pension based on the need for regular aid and 
attendance.  

In his June 2002 notice of disagreement, the veteran stated 
that his family's monthly income was approximately $714.00.  
He clarified that recovery of the overpayment in the 
calculated amount would render him unable to meet his 
financial needs.  

In his June 2003 Financial Status Report (VA Form 20-5655), 
the veteran reported monthly family income of $110.00; 
monthly expenses of $1,483.00; and assets consisting of a 
1986 automobile valued at $1,000.00.  

At the June 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he received $624.00 in 
gross monthly SSA benefits.  His wife received $462.00 in 
gross monthly SSA benefits and approximately $100.00 in 
monthly retirement benefits.  The veteran indicated that he 
was 80 years old; had not gone to high school; and could not 
read very well.  He suffered from prostate cancer, arthritis, 
and cardiovascular disabilities.  The veteran's niece 
testified that that the veteran and his wife had significant 
physical disabilities.  She stated that she often gave the 
veteran and his spouse money with which to pay their monthly 
expenses.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
While he was clearly at fault in the creation of the 
overpayment of VA improved pension benefits, the Board 
observes that recovery of the overpayment would result in 
severe financial hardship to the veteran and his wife.  It 
would deprive the veteran of the basic necessities and 
nullify the objective for which VA improved pension benefits 
are intended.  The veteran is eighty-one years old.  He has 
been diagnosed with prostate cancer and has undergone a total 
hip replacement.  The veteran has been granted VA special 
monthly pension based on the need for regular aid and 
attendance.  He has reported monthly expenses which exceed 
his reported monthly income by approximately $287.00.  Upon 
application of the aforementioned authorities to the instant 
appeal, the Board concludes that recovery of the overpayment 
from the veteran would be against equity and good conscience.  
According, a waiver of recovery of the overpayment of VA 
improved pension benefits to the veteran in the amount of 
$18,074.00 is granted.  


II.  Duty to Assist

In reviewing the issue of the veteran's entitlement to waiver 
of an overpayment of VA improved pension benefits, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  In reviewing 
the issue of an appellant's waiver request, the United States 
Court of Appeals for Veterans Claims (Court) has directed 
that: 

The statute at issue in this appeal is 
found in chapter 53 of title 38 of the U. 
S. Code, which concerns special 
provisions relating to VA benefits.  The 
statute contains its own notice 
provisions, which, as the Court has held 
herein, the Board did not misinterpret.  
The notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA), which the 
Secretary argues generally should require 
a remand of this matter, are relevant to 
a different chapter of title 38, and do 
not apply to this appeal. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  



	(CONTINUED ON NEXT PAGE)




Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met. 


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $18,074.00 is granted.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



